Citation Nr: 0900050	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO. 05-39 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 until 
April 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. Jurisdiction of this claim has 
since been transferred to the RO in Atlanta, Georgia.


FINDING OF FACT

The veteran's left ear hearing loss is manifested by Level 
VII hearing.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2005, prior to the initial RO decision that is the 
subject of this appeal. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. He was 
also asked to submit evidence and/or information in his 
possession to the RO. 

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim. 

In this case, the Board also finds that the May 2008 VCAA 
letter was in compliance with the requirements of Vazquez-
Flores. Any timing errors in regards to the sending of the 
letter were cured by the subsequent readjudication of the 
claim with a June 2008 Supplemental Statement of the Case. 
The May 2008 letter informed the veteran of the need to 
substantiate his claim with medical or lay evidence 
indicating a worsening or increase in the severity of his 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life. The letter also 
provided the veteran with the rating criteria for determining 
a higher disability rating. 

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 


The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and 
identified private medical records. He submitted statements 
and records. He was also provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge. 

In addition, he was afforded multiple VA medical 
examinations, the most recent one in February 2008. The Board 
notes that a November 2005 audiogram from a private hearing 
aid service, R.J., and another private September 2006 
audiogram, from D.L., are also of record, but do not provide 
interpreted information or appear to conform to VA standards, 
as indicated in 38 C.F.R. § 4.85. The Board finds that the 
interpretation of these audiograms is unnecessary as a more 
recent audiological study has been conducted by a VA 
examiner, which meets VA standards and can be used to 
determine the veteran's current level of hearing loss. As 
such, the veteran is not prejudiced by the non-consideration 
of this information. 

Although the veteran requested a new VA examination based on 
a claimed dispute with his VA examiner, as described in his 
November 2008 hearing testimony, there is no duty on the part 
of VA to provide another medical examination.  This is 
because VA is only required to provide a medical examination 
if, after taking into account all of the information and 
medical or lay evidence, the evidence is insufficient for a 
decision to be made on a claim. 38 U.S.C.A. § 5103(d)(2).  
The Board has reviewed the February 2008 VA examination, 
which, as will be discussed later herein, shows that the 
veteran has significant left ear hearing impairment.  But as 
will be explained later herein, the applicable schedular 
criteria simply do not provide for a compensable rating 
despite the extent of the veteran's hearing loss.  The Board 
finds that in view of the significant hearing loss reported 
in the medical evidence, the February 2008 VA examination is 
adequate for rating purposes.  Under such circumstances there 
is no duty on the part of VA to provide another medical 
examination.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the appellant has been advised of the need to submit 
competent medical evidence to support his claim and the 
veteran has repeatedly been invited to submit substantiating 
evidence suggestive of a higher rating evaluation.  In 
response, the veteran has submitted private medical records 
and has undergone VA examinations relevant to the issue on 
appeal. Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, has no competent evidence to suggest that 
another VA examination is necessary to make a decision on 
this claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim
 
The veteran essentially contends that his service-connected 
left ear hearing loss is more severe than indicated by his 
noncompensable rating evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007). In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 

Evaluation of hearing impairment is dependent upon mechanical 
application of specific tables deliniated in the rating 
criteria under 38 C.F.R. §§ 4.85, 4.86. Under 38 C.F.R. § 
4.85, Table VI (Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I. 38 C.F.R. §§ 
3.383, 4.85(f). The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e).  

In cases such as this one, where the veteran is only service-
connected in one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R. 
§ 3.83. 

The veteran underwent a VA examination in August 2005 to 
assess the severity of his hearing loss. The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
75
65
80
105
81

The average pure tone threshold for the left ear was 81 with 
speech discrimination of 84 percent. Under 38 C.F.R. 
§ 4.85(f) the non-service-connected right ear is assigned a 
Roman Numeral designation for hearing impairment of I, and 
using Table VI, the left ear findings correspond to Level 
III. After plotting the hearing loss findings on Table VII, 
the veteran is found to warrant a noncompensable rating 
evaluation. 

However, the findings indicate that the veteran's hearing 
loss should also be considered under the provisions of 38 
C.F.R. § 4.86, for ratings based on exceptional patterns of 
hearing impairment, since the VA examination demonstrated 
puretone thresholds at each of the four specified frequencies 
of 55 decibels. Under 38 C.F.R. § 4.85, Table VIA, his left 
ear hearing loss would correspond to Level VII. The non-
service-connected right ear will continue to be considered at 
Level I. After plotting the hearing loss findings on Table 
VII, the veteran continues to be found to warrant a 
noncompensable rating evaluation. 

The veteran underwent another VA examination in February 2008 
to assess the severity of his hearing loss. The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
65
60
80
105
78

The left ear had an average pure tone threshold of 78, with 
speech discrimination of 92 percent. Under 38 C.F.R. § 4.85, 
the non-service-connected right ear is deemed to have hearing 
corresponding to Level I, and under Table VI, the left ear 
findings correspond to Level II. After plotting the hearing 
loss findings on Table VII, the veteran is found to warrant a 
noncompensable rating evaluation. 

As previously discussed, the veteran's hearing loss can also 
be considered under 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment.  Under 38 C.F.R. 
§ 4.85, Table VIA, his left ear hearing loss would correspond 
to Level VII hearing and the non-service-connected right ear 
corresponds to Level I. After plotting the hearing loss 
findings on Table VII, the veteran continues to be found to 
warrant a noncompensable rating evaluation. 

The veteran also provided written statements and hearing 
testimony, with his spouse, regarding the effects of his 
hearing loss on his everyday life. In his November 2008 
hearing testimony, the veteran and his spouse generally 
reported quality of life problems, including frustration with 
his inability to hear and understand people and objects, such 
as the television and telephone.  The Board has considered 
the quality of life problems described by the veteran.  
However, such problems do not afford a basis for VA to assign 
a higher rating under the rigid schedular criteria of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Moreover, there is no evidence that warrants referral of the 
veteran's claims for extraschedular consideration. There is 
no evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's hearing loss. 
Treatment has been very limited and the veteran is not shown 
to have been hospitalized or suffered marked interference 
with employment solely due to his hearing loss. Accordingly, 
the claim will not be referred for extraschedular 
consideration. See 38 C.F.R. § 3.321(b)(1).

Based on the evidence and the application of the rating 
criteria, the Board finds that the preponderance of the 
evidence is against the claim. Therefore, the assignment of a 
compensable evaluation for the veteran's left ear hearing 
loss is denied. 


ORDER

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


